NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANGEL NICOLAS COLIN ENZANA,                     No.    15-73848

                Petitioner,                     Agency No. A099-579-787

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      BEA, PAEZ, and MURGUIA, Circuit Judges.

      Angel Nicolas Colin Enzana, native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from the

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we deny the petition for review.

      Colin Enzana’s request for judicial notice is denied. See Fisher v. INS, 79

F.3d 955, 963 (9th Cir. 1996) (en banc).

      Substantial evidence supports the agency’s denial of Colin Enzana’s CAT

claim because he failed to establish it is more likely than not he would be tortured

by or with the consent or acquiescence of the government of Mexico. See Silaya,

524 F.3d at 1073; Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (claims

of possible torture were speculative). We reject Colin Enzana’s contentions that

the agency applied an incorrect legal standard or otherwise erred in its analysis.

Thus, his CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                   15-73848